DETAILED ACTION
1.	This communication is in response to application 17/005713 filed on 8/28/2020 and subsequently filed preliminary amendment filed on 9/1/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 24-43 (renumbered as 1-20) are allowed.

Relevant documents
2.	The following documents are relevant but do not arise to the level of prior art 
	A.  US 2008/0109740 Prinsen et al discloses multiple visualizations for data queries including a vertical display based on the user selection (paragraph 0049) and a categorical hierarchy. Prinsen however does not disclose at least presenting the plurality of search result sets in a user interface on a display screen of the computing device, including rendering in the user interface the first search result set in a first vertically aligned module and the second search result set in a second vertically aligned module below the first vertically aligned module.

	B.  US 2005/0027408 Donoghue et al. discloses vertical path navigation that list the results of a query in a vertical display. Donoghue however does not disclose at least presenting the plurality of search result sets in a user interface on a display screen of the computing device, including rendering in the user interface the first search result set in a first vertically aligned module and the second search result set in a second vertically aligned module below the first vertically aligned module.



Reasons for allowance
3.	The prior art does not teach or fairly suggest a plurality of search result sets determined in response to the search query, wherein a first search result set and a second search result set of the plurality of search result sets relate to different categories of information; and presenting the plurality of search result sets in a user interface on a display screen of the computing device, including rendering in the user interface the first search result set in a first vertically aligned module and the second search result set in a second vertically aligned module below the first vertically aligned module.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 1, 2022